DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 70-83 in the reply filed on 5/5/2022 is acknowledged. Group II, claim 84 has been withdrawn.

Claim Objections	
Claims 71-83 are objected to because of the following informalities:
Claims 71-83 all start with “An apparatus as claimed in claim” but the apparatus has already been introduced in the independent claim 70. Therefore, these should all be amended to recite “[[An]] The apparatus as claimed in claim”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 79 recites “a connection means” but does not disclose what the structure of the connection means is. The connection means is merely disclosed as to connect the apparatus to an external compressor. The specification recites “Ideally, the apparatus comprises a compressor and/or a connection means to connect the apparatus to an external compressor for providing a pressure medium within the distribution block.”
Claim 81 recites “a coupling means” but does not disclose what the structure of the coupling means is. The specification recites “Preferably, the coupling means comprises at one end means for its securing to the control valve of blasting medium. Ideally, the coupling means comprises at an opposing end, relative to the end comprising means for its securing to the control valve, means for fastening with a distributing means. Preferably, the coupling means comprises two pieces that are welded together to form one piece.”

Claim Rejections - 35 USC § 112
Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 74 recites no additional structure to further the claim limitations and appears to be a method step describing how the third operating mode is performed in passing from the second operating mode to the first operating mode. For examination purposes, the claim will be interpreted as ”wherein the third operating mode is capable of being performed in passing from the second operating mode to the first operating mode.”
	Claims 75-83 depend from claim 74, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).

	Claim 77 recites the limitation "it" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim may be amended to read ‘wherein the distribution block comprises a chamber downstream of the control valve and communication with [[it]] said control valve and wherein the first inlet and second inlet are defined in the chamber.”

	Claims 78-83 depend from claim 77, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).

	Claim 81 recites the limitation "its lateral wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Line 4 of the claim may be amended to read “body that is provided on [[its]] a lateral wall of the coupling means with the third inlet defining a liquid well ingress into the”

	Claims 82-83 depend from claim 81, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).

Claim limitation “connection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites "a connection means to connect the apparatus to an external compressor for providing a pressure medium within the distribution block" but does not disclose any structure with which this connection is achieved. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodson (US4821467).
	Regarding claim 70, Woodson discloses an apparatus for blasting (Abstract) comprising a blasting medium storage means (Figure 1 Element 33) and a distribution block (Figure 1 Element 23) for receiving a blasting medium, a pressure medium and a liquid medium (Column 4 lines 1-7 “A suitable nozzle member 23 and deadman control valve 24 are shown in FIG.2. The nozzle member 23, that is disclosed and claimed in copending application Ser. No. 739500 filed May 30, 1985 includes tubular body 1 having a propulsion chamber 2, an inlet 3 for sand particles, an inlet 4 for water, and an outlet for a spray blast of water and propelled sand particles.”), said distribution block having an outlet connectable with at least one distributing means (Figure 2 Element 5), said apparatus configured and controlled to comprise: 
a first operating mode wherein via the outlet of the distribution block the blasting medium alone, is distributed by the pressure medium; (Column 10 lines 15-16 “The present invention can be operated in any one of five different modes as follows:” and lines 29-30 “air and abrasive: valve 20 closed. In this mode, the apparatus can be used for dry sand blasting operations.”)
a second operating mode wherein via the outlet of the distribution block the blasting medium with the liquid medium are distributed by the pressure medium (Column 10 lines 17-19 “air, water, and abrasive: valves 20, 45, and 29 all open. This mode is useful for high pressure water-sand blast cleaning of rusted metal surfaces.”); and 
a third operating mode wherein via the outlet of the distribution block the pressure medium is distributed alone (Colum 10 lines 26-28 “air only: valves 29 and 45 closed. This mode is used for drying a previously cleaned surface prior to painting or coating.”).

	Regarding claim 71, Woodson discloses the apparatus as claimed claim 70, wherein the distribution block comprises a first inlet for the entry of the pressure medium (Figure 1 Element 12), a second inlet for the entry of the blasting medium (See annotated drawing below)  and a third inlet for the liquid medium (Figure 1 Element 22).

    PNG
    media_image1.png
    373
    472
    media_image1.png
    Greyscale


	
	Regarding claim 72, Woodson discloses the apparatus as claimed in claim 71, wherein the first inlet is located upstream of the second and third inlets (See annotated drawing below. The first inlet for entry of the pressure medium is located upstream and before the second and third inlets).

    PNG
    media_image2.png
    394
    651
    media_image2.png
    Greyscale


	Regarding claim 73, Woodson discloses the apparatus as claimed in claim 72, wherein the third inlet is located downstream of the first inlet and second inlet (See annotated drawing above for claim 72. The third inlet, for entry of the liquid medium, is located downstream and after the first inlet and second inlet).

	Regarding claim 74, Woodson discloses the apparatus as claimed in claim 73, wherein the third operating mode is capable of being performed in passing from the second operating mode to the first operating mode (Column 10, lines 15-30 disclose the operating modes available to this apparatus. The apparatus would be capable of having the third operating mode performed in passing from the second operating mode to the third operating mode).

	Regarding claim 75, Woodson discloses the apparatus as claimed in claim 74, wherein the apparatus is configured to comprise a further operating mode wherein via the outlet of the distribution block the liquid medium alone, is distributed by the pressure medium (Column 10, lines 20-23 discloses the operating mode of water and air only, which are the liquid and pressure mediums. These would be distributed by Element 5 which is the outlet of the distribution block).

	Regarding claim 76, Woodson discloses the apparatus as claimed in claim 75, wherein the blasting storage means is connected with the distribution block by a control valve (Figure 1 Element 39 sand metering valve).

	Allowable Subject Matter
Claims 77-83 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Woodson discloses all elements of the current invention as stated in rejections 71-76 above but fails to disclose wherein the distribution block comprises a chamber downstream of the control valve and communicating with said control valve and wherein the first inlet and second inlet are defined in the chamber, in combination with all of the other claimed limitations in claims 70-76, as set forth in claim 77. The first is introduced upstream of the control valve and it would not be obvious to modify Woodson to provide a chamber downstream of the control valve with the first inlet and second inlet defined in the chamber.  Claims 78-83 depend from claim 77, thus the same reasons apply.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723